 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICY} COURT FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXA§$
AMARILLO DIVISION OCT -9 2019
UNITED STATES OF AMERICA ; CLERK, US. DISTRICT COURT
B
Plaintiff, § y Deputy
§
V. § Criminal Action No. 2:19-CR-00084-Z-BR
§
MIREYA GRACE RUBIO (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 24, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Mireya Grace Rubio filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is correct.
Therefore, the Report and Recommendation is hereby ADOPTED by the United States District Court.
Accordingly, the Court hereby FINDS that the guilty plea of Defendant Mireya Grace Rubio was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Mireya Grace Rubio; and
ADJUDGES Defendant Mireya Grace Rubio guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1)
and 841(b)(1)(B)(i). Sentence will be imposed in accordance with the Court’s sentencing scheduling

order.

SO ORDERED, October 9, 2019.

Mey gore

HEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 

 

 
